MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-13-00046-CV

                               ANNIE EAST, Appellant

                                          V.

     SOUTHWEST CIMM'S INC. D/B/A BURGER KING #1002 A/K/A CIMM'S
                     INCORPORATED, Appellee

    Appeal from the County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No.
                                      997701).

TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 28th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                   The Court today considered the motions to dismiss the
             appeal filed by appellant, Annie East. The Court grants the
             motions and dismisses the appeal. The Court hereby
             withdraws its August 28, 2014 majority and dissenting
             opinions and judgment.
                   The Court orders that, in accordance with the parties’
             agreement, costs are taxed against the party incurring same.
             The Court orders that this decision be certified below for
             observance.
             Judgment rendered April 28, 2015.
               Per curiam opinion delivered by panel consisting of Justices
               Jennings, Brown, and Lloyd.

        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                              CHRISTOPHER A. PRINE
                                                  CLERK OF THE COURT